DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed December 02 2022 has been entered. Applicant amended claims 1-15. Accordingly claims 1-15 remain pending.
	Applicant’s amendment to the drawings overcomes the drawings objection of September 08 2022. Therefore, the drawings objection of September 08 2022 is withdrawn.
	In addition, Applicant’s amendment to the specification overcomes the specification objections of September 08 2022. Therefore, the specification objections of September 08 2022 is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed December 02 2022, with respect to the drawings and specification objections have been fully considered and are persuasive.  The drawings and specification objections of September 08 2022 have been withdrawn.
Applicant’s arguments, see pages 11-14, filed December 02 2022, with respect to the amended claims and the rejection(s) of claim(s) 1-15 under 35 USC 103 in the office action of September 08 2022  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Brake et al WO 2019245680 (hereinafter Brake) in view of Varadarajan et US 20190042851 (hereinafter Varadarajan).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brake et al WO 2019245680 (hereinafter Brake) in view of Varadarajan et US 20190042851 (hereinafter Varadarajan).

As to claim 1, Brake teaches a method for partially unmasking a selected person or car in a video stream(Figure 2 shows a method flowchart for partially unmasking selected masked portions/objects in a video stream, wherein Figure 5 shows the objects can be people), comprising: 

    PNG
    media_image1.png
    453
    555
    media_image1.png
    Greyscale

Figure 5 of Brake

[AltContent: arrow][AltContent: textbox (First Group of Plurality of Persons)][AltContent: textbox (Second Group of Plurality of Persons)][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    496
    703
    media_image2.png
    Greyscale

Figure 7 of Brake

displaying a first video stream in which a plurality of persons or cars are covered by privacy 5masks (Figure 2, step 230 “Mask the identified APOs in the video stream”,  Figure 5 and paragraph 49 reveal a display of a video where a plurality of identified actionable privacy objects (APOs) are covered by privacy masks. In addition, Figure 7 of Brake, extracted and shown above, reveals a plurality of persons. The plurality of persons can have a first portion, being the adults (See letters “A” in Figure 7), and the second portion, being the children(See letters “C” in Figure 7). Paragraph 41 further reveals these identified APIs can be masked), wherein each of the plurality of persons or cars has a first portion being associated with a first privacy level (paragraph 5 and 38 disclose the plurality of APO has a first portion which is a face or an adult that is associated with a first level of privacy. Moreover, a first level of privacy can also be in regards to certain selections of APOs);
receiving user input regarding a selection of one person or car among the plurality of persons or cars being covered by privacy masks in the first video stream (paragraphs 5 and 54 disclose user selects the identified APO(s) among the plurality of APOs that are to be covered by the privacy masks in the first video stream), 
10checking that a permission associated with the user input grants access to video data depicting portions of the person or car being associated with the first privacy level (paragraph 54 discloses the selected identified APOs in the video stream are unmasked based on received user credentials, thus the permission associated with the user is checked; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, while other user(s) have limited access privileges), 
giving access to video data depicting the first portion of the selected person or car(paragraphs 54 and 56 describe that once the user credentials are authorized/pass access is given to the selected identified APOs, or the faces as shown in Figure 6), and 
displaying a second video stream which differs from the first video stream in that it includes the video data depicting the first portion of the selected person or car (Figure 6 and paragraph 58 describes the modified video stream is displayed. The modified video stream differs from the first video stream and include the unmasked video data depicting the face/first portion of the selected APOs), while [other portions] is/can still covered by a privacy mask; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks. Paragraph 54 (and also paragraph 69) also recites “selected ones of the identified APOs in the video streamed are unmasked based on received user credentials… to create a modified video stream”. Paragraph 55 of Brake continues by stating in embodiments “in which the received user credentials are for a user with full-access privileges (e.g.) an administrator, the selected ones of the identified APOs may corresponds to all of the identified APOs.”).
	While Brake teaches two privacy levels (paragraph 38) , Brake does not teach wherein each of the plurality of persons or cars has a second portion being associated with a second, higher privacy level; displaying a second video stream that includes the video data depicting while the second 15portion of the selected person or car is still covered by a privacy mask.

    PNG
    media_image3.png
    495
    545
    media_image3.png
    Greyscale

Figure 3A of Varadarajan 

	Varadarajan teaches  wherein each of the plurality of persons (Figure 3A reveals three persons) or cars has a first portion(the first portion of the persons being residuals, the hands/foot/ or badge depicted as reference numbers 305, 317, 327, and 325, see also paragraph 52)  being associated with a first privacy level (paragraph 52 reveals any residuals in the video are compressed and encrypted. The residuals are portions of the body that is not masked , such as the rest of the body, if the face and chest area is masked. The encryption of the residuals provides a first level of privacy), and a second portion (the second portion of the persons being the face, depicted as reference numbers 303, 313, and 323)  being associated with a second, higher privacy level ( paragraph 51 reveals the masking of the person face. Masking provides a second level of privacy and has a higher level of security than encryption); displaying a second video stream that includes the video data depicting the first portion of the selected person or car, while the second 15portion of the selected person or car is still covered by a privacy mask (paragraphs 54-55 reveal in the detection of an abnormal activity, the identities, such as the face, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic. Thus, teachings is provided of a video with the  unmasked portions, and latter logic is applied to decrypt the residuals portions in the video. See also paragraphs 86). 
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected person(s) in a video stream with Varadarajan’s teachings of different portions of person is  masked and/or encrypted to facilitate protection and recovery of identities in surveillance camera environments (paragraph 1 of Varadarajan ).
 
	As to claim 2, the combination of Brake and Varadarajan teaches wherein the video data depicting the first portion of the selected person or car is encrypted (Brake: paragraph 14 and 34 disclose the privacy data such as the face information, which constitute a first portion of the selected person, is encrypted) , and wherein access to the video data depicting the first portion of the selected person or car is given by decrypting the video data depicting the first 20portion of the selected person or car using a first decryption key associated with the permission that grants access to video data depicting portions of the person or car being associated with the first privacy level (Brake: paragraph 54-56 describe that access to the selected APO depicting the face is decoded/decrypted upon receipt of received user credential).

	 As to claim 3, the combination of Brake and Varadarajan teaches further comprising: 25generating the second video stream by merging the first video stream with the video data depicting the first portion of the selected person or car (Brake: paragraph 54 discloses the second video stream which is the modified video stream is generated; paragraph 69 discloses the modified/second video stream is generated where the selected masked APO is unmasked by “stitching” together information from the first video stream and the metadata stream. This reads on the limitation of merging the first video stream with the video data depicting the first portion of the selected person).

As to claim 4, the combination of Brake and Varadarajan teaches wherein the video data depicting the first portion of the selected person or car is accessed from a video stream in which portions  of the person or car associated with 30a first privacy level are visible and portions of the person or car associated with the second privacy level are covered by privacy masks (Brake: Paragraph 54 discloses the certain selected first portion of the identified APOs in the video stream are unmasked based on received user credential that can be associated with a first level of access, but with the first level access other persons’ portions of other selected APOs are not visible/revealed/displayed; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges where , while other user(s) have limited access privileges. Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic).

As to claim 5, the combination of Brake and Varadarajan teaches wherein the second video stream is generated by replacing an image region which includes the selected person or car being covered by a privacy mask in the first video stream by a corresponding image region in the video stream in 5which portions of the person or car associated with a first privacy level are visible and portions of the person or car associated with the second privacy level are covered by privacy masks(Brake: paragraph 54 discloses the second video stream which is the modified video stream is generated; paragraph 69 discloses the modified/second video stream is generated where the selected masked APO associated with the first privacy/access level is unmasked by “stitching” together information from the first video stream and the metadata stream. However, other persons’ portions associated with another/second access/privacy level is still masked; Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic).

As to claim 6, the combination of Brake and Varadarajan teaches wherein the user input regarding a selection of one person or car among the plurality of persons or cars is indicative of an image region in the first video stream, the 10image region including the selected person or car  being covered by a privacy mask in the first video stream (Brake: paragraphs 10 and 54 reveal the user can select one or more of the plurality  identified masked APOs in the first video stream, and based on user credentials, the selected APOs are unmasked).

As to claim 7, the combination of Brake and Varadarajan teaches wherein the first video stream includes metadata being indicative of image regions in the first video stream being covered by privacy masks (Brake: paragraphs 4 and 6 disclose video stream that includes metadata stream of image areas that are covered by privacy masks), 15wherein the user input regarding a selection of one person or car among the plurality of person or cars is indicative of an image position within one of the image regions(Brake: paragraphs 10 and 54 reveal the user can select one or more of the plurality  identified masked APOs in the first video stream that can be interpreted as indicative of an image position within one of the image region , and based on user credentials, the selected APOs are unmasked).

As to claim 8, the combination of Brake and Varadarajan teaches checking that the permission associated with the user input further grants access 20to video data depicting portions of the person or car being associated with the second privacy level (Brake: paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges where , while other user(s) have limited access privileges; Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic), giving access to video data depicting the second portion of the person or car (Brake: paragraphs 55-56 describe a user can have full-access privileges which depict the whole person; Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic) and displaying a third video stream which differs from the first video stream in that it includes both the video data depicting the first portion of the selected person and car and the video data depicting the second portion of the selected person or car (Brake: paragraphs 56 and 58 disclose the modified video stream is presented on the display different from the original video stream and the first video stream, the different modified video streams is generated based on user selection of the APOs to be unmasked and the security level; Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic).

As to claim 9, the combination of Brake and Varadarajan teaches wherein the step of displaying the third video stream is made in response to a further user input (Brake: paragraphs 54 and 56 disclose the modified video stream which can be the second/third/fourth video stream is made in response to the input of user credentials).

As to claim 10, the combination of Brake and Varadarajan teaches wherein the video data depicting the second portion of 30the selected person or car is encrypted (Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic), and wherein access to the video data depicting the second portion of the selected person or car is given by decrypting the video data depicting the25 6804712.1AXIS-PT382 second portion of the selected person or car (Again, Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic) using a second decryption key associated with the permission that further grants access to video data depicting portions of the person or car being associated with the second privacy level (Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic. Keys are used in decryptions).

As to claim 11, the combination of Brake and Varadarajan teaches further comprising: generating the third video stream by merging the first video stream with the video data depicting the first portion of the selected person or car and the video data depicting the second portion of the selected person or car(Brake: paragraph 69 describes the modified/third video stream is generated where the selected masked APO is unmasked by “stitching” together information from the first video stream and the metadata stream. This reads on the limitation of merging the first video stream with the video data depicting the first portion of the selected person. Multiple video streams can be generated depending on the number of times user selects the different objects to unmasked; Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic, thus a third video stream is made, which involves reconstruction using the unmasked first portions and the decrypted second portions).

As to claim 12, the combination of Brake and Varadarajan teaches wherein the video data depicting the second portion of the selected person or car is accessed from a video stream in which portions of person or car associated with at least the second privacy level are visible(Varadarajan: paragraphs 54-55 and 86 reveal in the detection of an abnormal activity, the identities, such as the face, first portion, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals, second portion, associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic, thus a third video stream is made, which involves reconstruction using the unmasked first portions and the decrypted second portions).

	As to claim 13, the combination of Brake and Varadarajan teaches wherein the video data depicting the second portion 15of the selected person or car is accessed from a video stream in which only portions person or car associated with the second privacy level are visible(Varadarajan: paragraph 86 reveals an embodiment at which the residual portion data of the individuals are decrypted and shown).

As to claim 14, Brake teaches a device for partially unmasking a selected person or car in a video stream(abstract discloses a device for unmasking selected masked portions/objects in a video stream, wherein Figure 5 shows the object can be people), comprising circuitry configured to execute (paragraph 44 discloses the method of unmasking selected masked portions/objects is performed by functionally equivalent circuitry such as DSP circuit or ASIC): 
20a display function configured to display a first video stream in which a plurality of persons or cars are covered by privacy masks(Figure 5 and paragraph 49 reveal display of video where a plurality of identified actionable privacy objects (APOs) are covered by privacy masks), wherein each of the plurality of persons or cars has a first portion being associated with a first privacy level(paragraph 5 and 38 disclose the plurality of APO has a first portion such as a face that is associated with a first level of privacy. Moreover, a first level of privacy can also be in regards to certain selections of APOs);
a user input receiving function configured to receive a user input regarding a 25selection of one person or car among the plurality of persons or cars being covered by a privacy mask in the first video stream(paragraphs 5 and 54 disclose user selects the identified APO(s) among the plurality of APOs that are covered by the privacy masks in the first video stream), 
a permission checking function configured to check that a permission associated with the user input grants access to video data depicting portions of the person or car being associated with the first privacy level(paragraph 54 discloses the selected identified APOs in the video stream are unmasked based on received user credentials, thus the permission associated with the user is checked; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, while other user(s) have limited access privileges), 
30a video data accessing function configured to give access to video data depicting the first portion of the selected person or car (paragraphs 54 and 56 describe that once the user credentials are authorized/pass access is given to the selected identified APOs, or the faces as shown in Figure 6), and26 6804712.1AXIS-PT382 
a display function configured to display a second video stream which differs from the first video stream in that it includes the video data depicting the first portion of the selected person or car, (Figure 6 and paragraph 58 describes the modified video stream is displayed. The modified video stream differs from the first video stream and include the unmasked video data depicting the face/first portion of the selected APOs), while [other portions] is/can still covered by a privacy mask; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks. Paragraph 54 (and also paragraph 69) also recites “selected ones of the identified APOs in the video streamed are unmasked based on received user credentials… to create a modified video stream”. Paragraph 55 of Brake continues by stating in embodiments “in which the received user credentials are for a user with full-access privileges (e.g.) an administrator, the selected ones of the identified APOs may corresponds to all of the identified APOs.”), while [other portions] is still covered by a privacy mask (paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks).
While Brake teaches two privacy levels (paragraph 38) , Brake does not teach wherein each of the plurality of persons or cars has a second portion being associated with a second, higher privacy level; a display function that displays a second video stream that includes the video data depicting while the second 15portion of the selected person or car is still covered by a privacy mask.
Varadarajan teaches  wherein each of the plurality of persons (Figure 3A reveals three persons) or cars has a first portion(the first portion of the persons being residuals, the hands/foot/ or badge depicted as reference numbers 305, 317, 327, and 325, see also paragraph 52)  being associated with a first privacy level (paragraph 52 reveals any residuals in the video are compressed and encrypted. The residuals are portions of the body that is not masked , such as the rest of the body, if the face and chest area is masked. The encryption of the residuals provides a first level of privacy), and a second portion (the second portion of the persons being the face, depicted as reference numbers 303, 313, and 323)  being associated with a second, higher privacy level ( paragraph 51 reveals the masking of the person face. Masking provides a second level of privacy and has a higher level of security than encryption); a display function that displays a second video stream that includes the video data depicting while the second 15portion of the selected person or car is still covered by a privacy mask (paragraphs 54-55 reveal in the detection of an abnormal activity, the identities, such as the face, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic. Thus, teachings is provided of a video with the  unmasked portions, and latter logic is applied to decrypt the residuals portions in the video. See also paragraphs 86). 
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected person in a video stream with Varadarajan’s teachings of different portions of person can be masked and/or encrypted to facilitate protection and recovery of identities in surveillance camera environments (paragraph 1 of Varadarajan ).

As to claim 15, Brake teaches a non-transitory computer-readable storage medium comprising computer- code instructions adapted to carry out a method (paragraph 44 discloses software instructions of the method are performed/executed by digital signal processor or an ASIC), when executed by a device having processing capability, comprising: 
displaying a first video stream in which a plurality of persons or cars are covered by privacy 10masks(Figure 2, step 230 “Mask the identified APOs in the video stream”,  Figure 5 and paragraph 49 reveal display of video where a plurality of identified actionable privacy objects (APOs) are covered by privacy masks), wherein each of the plurality of persons or cars has a first portion being associated with a first privacy level(paragraph 5 and 38 disclose the plurality of APO has a first portion which is a face that is associated with a first level of privacy, Moreover, a first level of privacy can also be in regards to certain selections of APOs), 
receiving user input regarding a selection of one person or car among the plurality of persons or cars being covered by privacy masks in the first video stream(paragraphs 5 and 54 disclose user selects the identified APO(s) among the plurality of APOs that are covered by the privacy masks in the first video stream), 
15checking that a permission associated with the user input grants access to video data depicting portions of the person or car being associated with the first privacy level(paragraph 54 discloses the selected identified APOs in the video stream are unmasked based on received user credentials, thus the permission associated with the user is checked; paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, while other user(s) have limited access privileges), 
giving access to video data depicting the first portion of the selected person or car(paragraphs 54 and 56 describe that once the user credentials are authorized/pass access is given to the selected identified APOs, or the faces as shown in Figure 6), and 
displaying a second video stream which differs from the first video stream in that it includes the video data depicting the first portion of the selected person or car(paragraph 58 discloses the modified video stream is displayed. The modified video stream differs from the first video stream and include the unmasked video data depicting the face/first portion of the selected APOs), while [other portions] is still covered by a privacy mask (paragraphs 55-56 disclose that there are different privacy access levels for different users, a user can have full-access privileges, where all the masked APOs are unmasked, while other user(s) have limited access privileges, where certain APOs are unmasked, while other portions/APOs is still covered by privacy masks).
While Brake teaches two privacy levels (paragraph 38) , Brake does not teach wherein each of the plurality of persons or cars has a second portion being associated with a second, higher privacy level; displaying a second video stream that includes the video data depicting while the second 15portion of the selected person or car is still covered by a privacy mask.
Varadarajan teaches  wherein each of the plurality of persons (Figure 3A reveals three persons) or cars has a first portion(the first portion of the persons being residuals, the hands/foot/ or badge depicted as reference numbers 305, 317, 327, and 325, see also paragraph 52)  being associated with a first privacy level (paragraph 52 reveals any residuals in the video are compressed and encrypted. The residuals are portions of the body that is not masked , such as the rest of the body, if the face and chest area is masked. The encryption of the residuals provides a first level of privacy), and a second portion (the second portion of the persons being the face, depicted as reference numbers 303, 313, and 323)  being associated with a second, higher privacy level ( paragraph 51 reveals the masking of the person face. Masking provides a second level of privacy and has a higher level of security than encryption); displaying a second video stream that includes the video data depicting the first portion of the selected person or car, while the second 15portion of the selected person or car is still covered by a privacy mask (paragraphs 54-55 reveal in the detection of an abnormal activity, the identities, such as the face, is unmasked, and the identity recovered using the recovery logic 205. Paragraph 55 also states when abnormal activity is recognized by recognition and application logic 207, any encrypted residuals associated with any unmasked individuals and/or portions of the scene are then decrypted using residual decryption logic. Thus, teachings is provided of a video with the  unmasked portions, and latter logic is applied to decrypt the residuals portions in the video. See also paragraphs 86). 
It would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to modify Brake’s method for partially unmasking a selected person in a video stream with Varadarajan’s teachings of different portions of person can be masked and/or encrypted to facilitate protection and recovery of identities in surveillance camera environments (paragraph 1 of Varadarajan ).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437